DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9648548 B1) in view of Cheng et al. (US 20090059815 A1)

Regarding claim 1, Gan et al. teach  A wireless communication method used in a wireless communication device, comprising: 
establishing a link with a first access point within a mesh network (Gan col 2 lines 11-13 a wireless mesh network is configured using a set of access nodes. Each access node is configured to function as either a gateway node or a relay node), and obtaining a backhaul service set identifier (SSID) of the network from the first access point (Gan col 5 lines 53-54 access node 140 may receive the SSIDs broadcast by access node 120 ) ; 
referring to the backhaul SSID (Gan col 5 lines 53-54 the SSIDs broadcast by access node 120 ) to obtain first access point information of the first access point (Gan col 5 lines 60-61 the number ‘01’ in the YY field of the SSID broadcast by access node 120) and second access point information of a second access point (Gab col 5 lines 61-62 the number ‘02’ in the YY field of the SSID broadcast by access node 130) within the mesh network, wherein each of the first access point information and the second access point information comprises a basic SSID (BSSID) (Gan Fig. 2 showing NET ID 202 as “MESH1” for all access points, Gan col 6 lines 28-30 broadcasting an SSID with the fields “XX_00_MMMMMM”, where XX is an identifier of the mesh network being configured. Note: BSSID is interpreted as the identifier of the mesh network XX= “MESH1”); and 
selecting one of the first access point and the second access point to perform a wireless network connection according to the first access point information and the second access point information (Gan col 5 lines 62-65 access node 140 elects to establish a wireless client link (e.g., wireless link 174) to access node 120 using wireless interface 141 because it has fewer ‘hops’ to network 160).  
Gan et al. do not explicitly teach the mesh network as a self-organizing network (SON) .
In similar endeavor, Cheng et al. teach  the mesh network as a self-organizing network (SON) (Cheng [0019] a method, system and apparatus for self-Organizing a Multi-Channel Mesh Network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Gan et al. by incorporating Cheng et al. SON  to arrive at the invention  .
The motivation of doing so would have improved the performance of the mesh network (Cheng [0039]-[0044]).

Regarding claim 15, Gan et al. teach A wireless communication device (Gan Fig. 6 Processing node 600), comprising: 
a wireless network module (Gan Fig. 6 communication interface 602); and 
a processor (Gan Fig. 6 Processing system 606); 
wherein the processor establishes a link with a first access point within a mesh network (Gan col 2 lines 11-13 a wireless mesh network is configured using a set of access nodes. Each access node is configured to function as either a gateway node or a relay node), through the wireless network module (Gan Fig. 6 communication interface 602), and obtains a backhaul service set identifier (SSID) of the network from the first access point (Gan col 5 lines 53-54 access node 140 may receive the SSIDs broadcast by access node 120 ), and refers to the backhaul SSID (Gan col 5 lines 53-54 the SSIDs broadcast by access node 120 ) to obtain first access point information of the first access point (Gan col 5 lines 60-61 the number ‘01’ in the YY field of the SSID broadcast by access node 120) and second access point information of a second access point (Gab col 5 lines 61-62 the number ‘02’ in the YY field of the SSID broadcast by access node 130) within the network, wherein each of the first access point information and the second access point information comprises a basic SSID (BSSID) (Gan Fig. 2 showing NET ID 202 as “MESH1” for all access points, Gan col 6 lines 28-30 broadcasting an SSID with the fields “XX_00_MMMMMM”, where XX is an identifier of the mesh network being configured. Note: BSSID is interpreted as the identifier of the mesh network XX= “MESH1”); and the processor selects one of the first access point and the second access point to perform a wireless network connection through the wireless network module according to the first access point information and the second access point information (Gan col 5 lines 62-65 access node 140 elects to establish a wireless client link (e.g., wireless link 174) to access node 120 using wireless interface 141 because it has fewer ‘hops’ to network 160).  
Gan et al. do not explicitly teach the mesh network as a self-organizing network (SON) .
In similar endeavor, Cheng et al. teach  the mesh network as a self-organizing network (SON) (Cheng [0019] a method, system and apparatus for self-Organizing a Multi-Channel Mesh Network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Gan et al. by incorporating Cheng et al. SON  to arrive at the invention  .
The motivation of doing so would have improved the performance of the mesh network (Cheng [0039]-[0044]).

Claim 2, 4, 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9648548 B1) in view of Cheng et al. (US 20090059815 A1), and in further view of Lee et al. (US 20160219591 A1)

Regarding claim 2, the combination of Gan et al. and Cheng et al. teach The wireless communication method of claim 1, wherein
 the step of referring to the backhaul SSID (Gan col 5 lines 53-54 the SSIDs broadcast by access node 120 ) to obtain first access point information of the first access point (Gan col 5 lines 60-61 the number ‘01’ in the YY field of SSID broadcast by access node 120) ) and the second access point information of a second access point (Gan col 5 lines 61-62 the number ‘02’ in the YY field of the SSID broadcast by access node 130) within the self-organizing network (Cheng [0019] a method, system and apparatus for self-Organizing a Multi-Channel Mesh Network) comprises: 
obtaining the first access point information of the first access point from the first access point (Gan col 5 lines 60-61 the number ‘01’ in the YY field of the SSID broadcast by access node 120) )).  
However, the combination of Gan et al. and Cheng et al does not teach
wherein the first access point is a root access point, and the step of referring to the backhaul SSID to obtain the second access point information of the second access point comprises: 
 obtaining the second access point information of the second access point currently within the self-organizing network from the first access point.
In a similar endeavor, Lee et al. teach
wherein the first access point is a root access point (Lee [0091] The root AP), and the step of referring to the backhaul SSID (Lee [0059] a relay AP desiring to set up a relay BBS ) to obtain  the second access point information of the second access point comprises: 
obtaining the second access point information of the second access point currently within the self-organizing network from the first access point (Lee [0091] The root AP may transmit, to a relay, information on an existing relay associated with the root AP, Lee [0094] information on other APs adjacent to the root AP in addition to the relay AP may be included in the beacon or the probe response to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of Gan et al. and Cheng et al by incorporating Lee et al. transmission of relay AP’s information to arrive at the invention 
The motivation of doing so would have avoided interference from one relay AP to another relay AP

Regarding claim 4, the combination of Gan et al. and Cheng et al. teach the  wireless communication method of claim 1, wherein the step of referring to the backhaul SSID (Gan col 5 lines 53-54 the SSIDs broadcast by access node 120 ) to obtain first access point information of the first access point (Gan col 5 lines 60-61 the number ‘01’ in the YY field of the SSID broadcast by access node 120) ) and the second access point information of a second access point (Gan col 5 lines 61-62 the number ‘02’ in the YY field of the SSID broadcast by access node 130) within the self-organizing network (Cheng [0019] a method, system and apparatus for self-Organizing a Multi-Channel Mesh Network) comprises: 
 obtaining the second  access point information of the second access point from the first access point (Gab col 5 lines 61-62 the number ‘02’ in the YY field of the SSID broadcast by access node 130). 
However, the combination of Gan et al. and Cheng et al does not teach
, wherein the second access point comprises a root access point, and 
The step of referring to the backhaul SSID to obtain the first access point information of the first access point comprises:
referring to the backhaul SSID to send a probe request for requesting the first access point information and the second access point information within the self-organizing network; and 
obtaining the first access point information of the first access point from the root access point
In a similar endeavor, Lee et al. teach
wherein the second access point is a root access point (Lee [0091] The root AP), and the step of referring to the backhaul SSID (Lee [0059] a relay AP desiring to set up a relay BBS ) to obtain the first access point information of the first access point (Lee [0073] the relay may send a request to the root AP regarding the relay operation in the identical channel) comprises:
referring to the backhaul SSID (Lee [0059] a relay AP desiring to set up a relay BBS) to send a probe request (Lee [0073] a relay sends a probe request) for requesting the first access point information (Lee [0073] the relay may send a request to the root AP regarding the relay operation in the identical channel); and 
obtaining the first access point information of the first access point from the root access point (Lee [0091] The root AP may transmit, to a relay, information on an existing relay associated with the root AP, Lee [0094] information on other APs adjacent to the root AP in addition to the relay AP may be included in the beacon or the probe response to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of Gan et al. and Cheng et al by incorporating Lee et al. transmission of relay AP’s information to arrive at the invention 
The motivation of doing so would have avoided interference from one relay AP to another relay AP.


Regarding claim 16, the combination of Gan et al. and Cheng et al. teach the  wireless communication device of claim 15, wherein  the processor obtains first access point information of the first access point currently within the self-organizing network (Cheng [0019] a method, system and apparatus for self-Organizing a Multi-Channel Mesh Network)  from the first access point through the wireless network module  (Gan col 5 lines 60-61 the number ‘01’ in the YY field of the SSID broadcast by access node 120) )).  
However, the combination of Gan et al. and Cheng et al does not teach
wherein the first access point is a root access point, and 
 obtaining the second access point information of the second access point currently within the self-organizing network from the first access point.
In a similar endeavor, Lee et al. teach
wherein the first access point is a root access point (Lee [0091] The root AP), and 
obtaining the second access point information of the second access point currently within the self-organizing network from the first access point (Lee [0091] The root AP may transmit, to a relay, information on an existing relay associated with the root AP, Lee [0094] information on other APs adjacent to the root AP in addition to the relay AP may be included in the beacon or the probe response to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of Gan et al. and Cheng et al by incorporating Lee et al. transmission of relay AP’s information to arrive at the invention 
The motivation of doing so would have avoided interference from one relay AP to another relay AP

Regarding claim 17, the combination of Gan et al. and Cheng et al. teach the  wireless communication device of claim 15, wherein; and the processor obtains the second access point information of the second access point (Gab col 5 lines 61-62 the number ‘02’ in the YY field of the SSID broadcast by access node 130) currently within the self-organizing network (Cheng [0019] a method, system and apparatus for self-Organizing a Multi-Channel Mesh Network). 
However, the combination of Gan et al. and Cheng et al does not teach
wherein the second access point comprises a root access point, and 
the processor refers to the backhaul SSID to send a probe request for requesting the first access point information and the second access point information within the self-organizing network; and 
the processor obtains the first access point information of the first access point from the root access point through the wireless network module
In a similar endeavor, Lee et al. teach
wherein the second access point is a root access point (Lee [0091] The root AP), and the processor refers to the backhaul SSID (Lee [0059] a relay AP desiring to set up a relay BBS) to send a probe request (Lee [0073] a relay sends a probe request) for requesting the first access point information (Lee [0073] the relay may send a request to the root AP regarding the relay operation in the identical channel); and 
the processor obtains the first access point information of the first access point from the root access point (Lee [0091] The root AP may transmit, to a relay, information on an existing relay associated with the root AP, Lee [0094] information on other APs adjacent to the root AP in addition to the relay AP may be included in the beacon or the probe response to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of Gan et al. and Cheng et al by incorporating Lee et al. transmission of relay AP’s information to arrive at the invention 
The motivation of doing so would have avoided interference from one relay AP to another relay AP.


 Claim 3, 6 rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9648548 B1) in view of Cheng et al. (US 20090059815 A1), and in further view of Vecera et al. (US 20170135033 A).


Regarding claim 3, the combination of Gan et al. and Cheng et al. teach the  wireless communication method of claim 1, wherein the second access point information of the second access point comprises the BSSID and a hop count (Gan col 5 lines 33-38 access node 130 may broadcast an SSID that has the same fields as access node 110: “XX_YY_MMMMMM” where XX is a network identification indicator (e.g., ‘NET’ or ‘MYMESH’); the number ‘YY’ indicates the number of wireless links between access node 130 and network 160), the hop count is a number of access points through which wireless communication between the second access point and the first access point traverses (Gan col 5 lines 36-38 the number ‘YY’ indicates the number of wireless links between access node 130 and network 160); and the step of Page 20 of 28selecting one of the first access point and the second access point to perform the wireless network connection according to the first access point information and the second access point information comprises: 
selecting one of the first access point and the second access point to perform the wireless network connection according to the second access point information of the second access point (Gan col 5 lines 62-65 access node 140 elects to establish a wireless client link (e.g., wireless link 174) to access node 120 using wireless interface 141 because it has fewer ‘hops’ to network 160).
The combination of Gan and does not teach
obtaining signal quality information of each of the first access point and the second access point; and 
 selecting one of the first access point and the second access point to perform the wireless network connection according to the signal quality information of each of the first access point and the second access point.  
In a similar endeavor, Vecera et al. teach
obtaining signal quality information of each of the first access point and the second access point (Vecera [0006] a scoring module that for at least two mesh nodes of the plurality of mesh nodes... (ii) determines a quality of signal between the wireless device and the respective mesh node); and 
 selecting one of the first access point and the second access point to perform the wireless network connection according to the signal quality information of each of the first access point and the second access point (Vecera [0006] calculates a score, based on the hop distance, the quality of signal, the data bandwidth, and the current number of mesh nodes, for the respective mesh node, the combination of Gan et al. and Cheng et al. teach the  scoring module selects, based on the calculated scores, a first mesh node of the plurality of mesh nodes, the combination of Gan et al. and Cheng et al. teach the  network interface card transmits data to a destination node via the first mesh node).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Gan et al. and Cheng et al. by incorporating Vecera et al. signal quality in the selection of AP to arrive at the invention 
The motivation of doing so would have selected the best AP connection

Regarding claim 6, the combination of Gan et al. and Cheng et al. teach the  wireless communication method of claim 1, but does not teach
wherein referring to the backhaul SSID to obtain the first access point information of the first access point and the second access point information of the second access point within the self-organizing network and performing the wireless network connection by selecting one of the first access point and the second access point according to the first access point information and the second access point information are both performed in a 5 gigahertz (GHz) band.  
In a similar endeavor, Vecera et al. teach
wherein referring to the backhaul SSID to obtain the first access point information of the first access point and the second access point information of the second access point within the self-organizing network and performing the wireless network connection by selecting one of the first access point and the second access point according to the first access point information and the second access point information are both performed in a 5 gigahertz (GHz) band (Vecera [0046] IEEE 802.11n supports operation in the 2.4-GHZ and 5- GHZ frequency bands, and IEEE 802.11ac supports operation in the 5- GHZ frequency band. A first access point may operate in the 2.4- GHZ frequency band and support 802.11n data rates, and a second access point may operate in the 5- GHZ frequency band and support 802.11ac data rates).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Gan et al. and Cheng et al. by incorporating Vecera et al. 5 GHZ frequency band to arrive at the invention 
The motivation of doing so would have supported high data rate.

 Claim 5  rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9648548 B1) in view of Cheng et al. (US 20090059815 A1), in further view of Lee et al. (US 20160219591 A1), and in further view of Vecera et al. (US 20170135033 A).

Regarding claim 5, the combination of Gan et al., Cheng et al., and Lee et al.  teach the  wireless communication method of claim 4, wherein the first access point information of the first access point and the second access point information of the second access point comprises the BSSID and a hop count (Gan col 5 lines 33-38 access node 130 may broadcast an SSID that has the same fields as access node 110: “XX_YY_MMMMMM” where XX is a network identification indicator (e.g., ‘NET’ or ‘MYMESH’); the number ‘YY’ indicates the number of wireless links between access node 130 and network 160), the hop count is a number of access points through which wireless communication between the first access point or the second access point and the root access point traverses (Gan col 5 lines 36-38 the number ‘YY’ indicates the number of wireless links between access node 130 and network 160); ); and the step of Page 20 of 28selecting one of the first access point and the second access point to perform the wireless network connection according to the first access point information and the second access point information comprises: 
selecting one of the first access point and the second access point to perform the wireless network connection according to the second access point information of the second access point (Gan col 5 lines 62-65 access node 140 elects to establish a wireless client link (e.g., wireless link 174) to access node 120 using wireless interface 141 because it has fewer ‘hops’ to network 160).
The combination of Gan et al., Cheng et al., and Lee et al. does not teach

obtaining signal quality information of each of the first access point and the second access point; and 
selecting one of the first access point and the second access point to perform the wireless network connection according to the signal quality information of each of the first access point and the second access point. 
In a similar endeavor, Vecera et al. teach
obtaining signal quality information of each of the first access point and the second access point (Vecera [0006] a scoring module that for at least two mesh nodes of the plurality of mesh nodes... (ii) determines a quality of signal between the wireless device and the respective mesh node); and 
 selecting one of the first access point and the second access point to perform the wireless network connection according to the signal quality information of each of the first access point and the second access point (Vecera [0006] calculates a score, based on the hop distance, the quality of signal, the data bandwidth, and the current number of mesh nodes, for the respective mesh node, the combination of Gan et al. and Cheng et al. teach the  scoring module selects, based on the calculated scores, a first mesh node of the plurality of mesh nodes, the combination of Gan et al. and Cheng et al. teach the  network interface card transmits data to a destination node via the first mesh node).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Gan et al., Cheng et al., and Lee et al. by incorporating Vecera et al. signal quality in the selection of AP to arrive at the invention 
The motivation of doing so would have selected the best AP connection.

 Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9648548 B1) in view of Cheng et al. (US 20090059815 A1), and in further view of lee et al. (US 20190334766 A1).

Regarding claim 14, the combination of Gan et al. and Cheng et al. teach the  wireless communication method of claim 1, but does not teach
wherein establishing the link with the first access point is performed by using a Wi-Fi Protected Setup (WPS) mechanism.  
In a similar endeavor, Lee et al. teach
wherein establishing the link with the first access point is performed by using a Wi-Fi Protected Setup (WPS) mechanism (Lee [0004] the connection method through existing Wi-Fi protected setup (WPS), a wire, or a web user interface (UI) may only support one-to-one connection between Ap and AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Gan et al. and Cheng et al. by incorporating Lee WPS to arrive at the invention 
The motivation of doing so would have provided protection to link establishment. 



Allowable Subject Matter
Claims 7-13 and 18-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the combination of Gan et al. and Cheng et al. teach the  wireless communication method of claim 1, but does not teach
wherein after the link is established, a fronthaul SSID of the self-organizing network comprising the first access point is further obtained from the first access point based on the backhaul SSID; and the wireless communication method further comprises: 
referring to the fronthaul SSID to obtain the first access point information of the first access point from the first access point; 
wherein the step of referring to the backhaul SSID to obtain the second access point information of the second access point comprises referring to the fronthaul SSID to obtain the second access point information of the second access point.  

Claims 8-13 depend from claim 7.


Regarding claim 18, the combination of Gan et al. and Cheng et al. teach the  wireless communication device of claim 15, but does not teach
wherein after the processor establishes the link with the first access point through the wireless network module, the processor obtains a fronthaul SSID from the first access point, and the processor refers to the fronthaul SSID to obtain the first access point information of the first access point from the first access point.  

Claims 19-20 depend from claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644